
	
		I
		111th CONGRESS
		1st Session
		H. R. 454
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Wamp (for himself
			 and Mr. Shuler) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to provide for
		  the inclusion of new trail segments, land components, and campgrounds
		  associated with the Trail of Tears National Historic Trail, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trail of Tears Documentation
			 Act.
		2.Additions to
			 Trail of Tears National Historic TrailSection 5(a)(16) of the National Trails
			 System Act (16 U.S.C. 1244(a)(16)) is amended as follows:
			(1)By amending
			 subparagraph (C) to read as follows:
				
					(C)In addition to the areas otherwise
				designated under this paragraph, the following routes and land components by
				which the Cherokee Nation was removed to Oklahoma are components of the Trail
				of Tears National Historic Trail, as generally described in the environmentally
				preferred alternative of the November 2007 Feasibility Study Amendment and
				Environmental Assessment for Trail of Tears National Historic Trail:
						(i)The Benge and Bell
				routes.
						(ii)The land
				components of the designated water routes in Alabama, Arkansas, Oklahoma, and
				Tennessee.
						(iii)The routes from
				the collection forts in Alabama, Georgia, North Carolina, and Tennessee to the
				emigration depots.
						(iv)The related
				campgrounds located along the routes and land components described in clauses
				(i) through
				(iii).
						.
			(2)In subparagraph (D)—
				(A)by striking the
			 first sentence; and
				(B)by adding at the
			 end the following: No lands or interests in lands outside the exterior
			 boundaries of any federally administered area may be acquired by the Federal
			 Government for the Trail of Tears National Historic Trail except with the
			 consent of the owner thereof..
				
